                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


 MARY BETH AQUILA                                                 CIVIL ACTION

 VERSUS                                                           NO. 18-5306

 PLANTATION MANAGEMENT                                            SECTION M (2)
 COMPANY, L.L.C. AND
 HERITAGE HEALTHCARE
 NURSING CENTER, L.LC.


                                      ORDER & REASONS
          Before the Court are four motion in limine filed by plaintiff Mary Beth Aquila (“Aquila”)

in which she seeks to exclude from trial the testimony of defendants’ “purported exerts”: Tracy

Callihan (“Callihan”) and Harry Rees (“Rees”) (occupational therapists); Cliff Gomez

(“Gomez”) (speech therapist); Brittany Milton (“Milton”) (minimum data set coordinator); and

Anthony La Marca (“La Marca”) (physical therapist).1 Aquila contends that none of these

people is qualified to render opinions regarding her general ability to read lips and communicate

through written English.2

          In opposition, defendant Plantation Management Company, L.L.C. (“Plantation”) states

that none of these individuals is an expert retained to render opinions based on Aquila’s overall

ability to communicate, but rather, they are treatment providers who will testify as to their own

interactions with Aquila and their observation-based opinions on their own abilities to interact

with Aquila.3 Plantation had each of these witnesses issue a report to satisfy any disclosure

requirements and identify the records for Aquila upon which their opinions and observations are

based.4



          1
            R. Docs. 22-25.
          2
            Id.
          3
            R. Docs. 26-30.
          4
            Id.
       Aquila filed an omnibus reply in further support of her motions in which she

acknowledges that these witnesses are all fact witnesses who are entitled to testify as to their

experiences and interactions with her.5 However, Aquila contends that none of the witnesses is

able to offer testimony as to her general ability to read lips and communicate through written

English, and Milton cannot testify as to Plantation’s compliance with federal disability laws.6

The Court agrees, but notes that Plantation is not offering the witnesses for those purposes.

       Accordingly,

       IT IS ORDERED that Aquila’s motions in limine (R. Docs. 22-25) are DENIED.

Callihan, Rees, Gomez, Milton, and La Marca may all testify as to their interactions with Aquila

and observations as to her abilities to communicate with them. They may not offer opinions as

to Aquila’s general ability to read lips and communicate through written English, nor may they

offer ultimate legal conclusions about Plantation’s compliance with federal law.



       New Orleans, Louisiana, this 22nd day of April, 2019.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




       5
           R. Doc. 33 at 2.
       6
           Id.
                                                 2
